Case 3:14-cr-00175-WHA Document 962-13 Filed 01/10/19 Page 1 of 4




          EXHIBIT M
To:       Shaw, Kevin[KBS4@pge.com]
Cc:                   Case 3:14-cr-00175-WHA Document 962-13 Filed 01/10/19 Page 2 of 4
          De Luca, Maria(Law-Claims)[MXDp@pge.com]
From:     Williams, Jimmy
Sent:     Thur 11/16/2017 9:32:49 AM (UTC-08:00)
Subject: Atlas Peak Fire
Matt Kane-Atlas Peak Statement.pdf
Nate Haack Statement on Atlas Fire (002).pdf

 *****CAUTION: This email was sent from an EXTERNAL source. Think before clicking links or opening attachments.*****
 Kevin and Maria,

 Attached are statements from our two employees that dealt with the area and tree in question on the Atlas Peak Fire. Please feel
 free to give either of them a call.

 Matt Kane: Matt is on our local PG&E North Valley contract in Redding California. 530-338-9891
 Nate Haack: Nate is on our North Western Energy contract in Montana. 406-750-8738

 Please let me know if you need anything else.

 Thanks,

 Jimmy Williams
 Vice President // CNUC
 Certified Arborist-Utility Specialist // WE-9981AU

 530.708.2572 mobile
 844.764.2682 main
 cnutility.com // LinkedIn // Employee Owned
       Case 3:14-cr-00175-WHA Document 962-13 Filed 01/10/19 Page 3 of 4



To whom it may concern,
        On Saturday October 14 2017 approximately between 12:00pm and 2:30pm I Matt Kane and my
co-worker Nate Haack where patrolling power lines for hazard and burnt trees on the atlas fire in the
area of Atlas Peak Road. We began to hike power lines that where not accessible by road. The first
hazard trees we found we marked with neon green paint, but we ran out of that color. We hiked back to
my truck where I retrieved a can of teal green paint that we used to mark the remaining hazard trees, in
that area. From what I remember about the tree in question is that it was a live oak that still had some
leaves on the branches, it was severely burnt at the base, it had also fallen and was tangled in one of the
high voltage wires. The tree in question was also hung up on the communication wire. After reaching
the area where the power lines come back to the road I painted a TC with an arrow on the ground
pointing to a easier access point for the tree crew.


Matthew Kane
Consulting Utility Forester // CNUC
530.338.9891 mobile
       Case 3:14-cr-00175-WHA Document 962-13 Filed 01/10/19 Page 4 of 4



My name is Nathan Haack, and I arrived in Sacramento on Friday the 13th of October 2017 as a
volunteer to help PG&E’s vegetation management program in the wake of the Napa Valley fires. On
Saturday October 14th my partner (Matt Kane) and I were given our first assignment. We were assigned
to list possible hazard trees on the burned area of the Atlas Peak Fire, along Atlas Creek Road. Some
time between 12:30 and 14:30 we came to a tree that had come down on the lines. One of the primary
conductors as well as the communication wire had been knocked to the ground.
We were told to mark trees to be removed with an X and trees to be trimmed for safety marked with
two dots; if they were a priority, they were to be circled. At first we marked it with an X to remove, but
after some consideration we decided to paint over the X and mark it with two dots so the crew would
trim it off the wire since a removal was clearly, no longer needed. By this time, we had run out of neon
green paint used specifically for this project, and were marking trees with teal paint instead.
I know with 100 percent certainty that this tree was on the ground when we arrived on the scene, the
afternoon of 10/14/17. Its is clearly marked in our notes that the primary and communication wires
were down and that a T-Man would be required.
This tree has since become a focal point of an investigation to determine the ignition source of the Atlas
Peak Fire.
